     Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


APRIL MARKIEWICZ                                   CIVIL ACTION NO.

v.

GALLAWAY, JOHNSON, TOMPKINS,                       JUDGE:
    BURR, AND SMITH, APLC                          Magistrate Judge:

                    AMENDED AND SUPPLEMENTAL
                            COMPLAINT
                         (Jury trial requested

     Jurisdiction and venue

1.   Jurisdiction is based on 28 USC sec. 1343 and venue in this district is proper
     because all conduct complained off occurred within this district.

                                   Right to sue

2.   Plaintiff obtained a Right-to-sue letter dated February 21, 2020.

                                     Parties

3.   Plaintiff is April Markiewicz who was at all relevant times a disabled, female
     employed from April 3, 2008 to May 31, 2019 (Sunday) as a legal assistant.

4.   Defendant, Gallaway, Johnson, Tompkins, Burr, and Smith, APLC is a law
     firm employing between 200 and 500 people.

                      Count 1 - Retaliatory Termination

     a.    Allegation of pretext and FMLA retaliation

5.   On May 28, 2019 (Thursday) shortly after 5 pm plaintiff gave written notice
     of medical leave via a calendar entry notification directly to Doris Bobadilla
     (Managing Shareholder of the Mandeville office, with a substantial EEOC
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 2 of 17




      practice); Andrea Albert (Shareholder, overseeing HR and personnel issues);
      David Moragas (Director); Jason Freas (Associate); and others. The purpose
      of the notice was to notify them of plaintiff’s husband’s post-op appointment
      (requiring two days in Houston) after his cancer surgery and of her two
      upcoming carpal tunnel surgeries (one for each hand on two Fridays with less
      than a week off for each hand). All appointments were in July

6.    Plaintiff did not designate either request as FMLA, workers’ compensation,
      or PTO absences, thinking that, as before, she would discuss how to charge
      this absence with Ms Candice Herrington (the office manager) the next day.
      However, Ms Herrington was not at work, and plaintiff assumed she would
      be able to talk to her on Monday.

7.    For plaintiff’s husband’s surgery, Ms Herrington had instructed her to fill out
      FMLA paperwork and plaintiff did so. She expected to do likewise for his
      post-op appointment. However, plaintiff had no idea how to charge her own
      surgery and expected to have this discussion with Ms Herrington.
      Historically, plaintiff had taken PTO and unpaid leaves for migraines and
      neck issues; her husband’s cancer treatment; and her carpal tunnel syndrome.

8.    However, the next event was her termination purportedly for “working
      through my lunch time.”

9.    Plaintiff was terminated May 31, 2019 (Sunday) orally by Ms Albert
      (shareholder, handles personnel issues) and Mr Hassinger (managing partner)
      over a speaker phone from the office while at home. The stated termination
      reason was for “working through my lunch.” She did not get a pink slip. The
      termination reason was pretext.

10.   She alleges the real reason termination was retaliation for asking for FMLA
      time off for her husband and her.

      b.    Unauthorized PTO charges/ write-up for “stealing” lunchtime/
            plaintiff’s prior lunchtime practice (2018)

11.   In early-2018 plaintiff noticed that if her weekly payroll hours dropped below
      40 because, for example, she took off unpaid time for an errand at the end of
      the day, someone was adding PTO compensation to bring her hours up to 40
      per week. Someone was going into her account without her authorization or
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 3 of 17




      notice to her.

12.   Plaintiff raised this issue with Ms Albert. She advised she would look into it;
      weeks went by.

13.   When she got back to plaintiff, Ms Albert confirmed that someone had indeed
      been going into her account and they would address this. But she also stated
      that they had noticed plaintiff was taking lunch (spending time in the kitchen),
      but not clocking out. She instructed plaintiff that she must clock out for a
      minimum of 30 minutes for lunch and that if she had to work through her
      lunch she must notify her direct attorneys, Ms Bobadilla or Ms Albert, or Ms
      Herrington. She presented plaintiff with a write up which accused her of the
      above lunch time abuse and stated that if she did not sign it, refusal to sign
      would be grounds for termination. Plaintiff objected that the accusation was
      false, but signed.

14.   Since very early in plaintiff’s employment she had worked through lunch two-
      three times per week without clocking out and without reprimand until this
      occasion.

15.   She complied with this instruction. She continued to work through her lunch
      as before without clocking out, but now would walk by Ms Albert’s office
      and advise her she was working through lunch or she would walk by
      plaintiff’s work space and she would so advise her. Plaintiff would
      occasionally so advise Ms Herrington. Sometimes there was no one in her
      work group to whom she could report.

16.   The practice of charging her PTO without authorization ceased, but the
      employer began to pressure her to use PTO.

      c.    Lunchtime, etc write-up /pressure, then requirement, to use PTO (2019)

17.   In late December 2018 Ms Albert called plaintiff into her office. The firm
      had averaged her monthly hours for the year. She had been traveling for
      medical treatment for her husband’s cancer and to see family because of the
      potentially fatal nature of the cancer. Ms Albert remarked that she was now
      at the level of a part time employee such that the firm could take away her
      health insurance and that “would not be good for your husband right now
      given his condition.”
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 4 of 17




18.   Plaintiff objected that she had gotten the firm’s approval for travel in early
      2018. (She had also emailed these dates to co-employees and offered to
      work around them if her co-employees had conflicts. No one did.)

19.   Ms Albert replied that the employer would re-evaluate her work time in
      March 2019. The firm “could not have a repeat of 2018.”

20.   In February 2019 plaintiff advised management of the cancer surgery date of
      May 1, 2019.

21.   In February 2019, despite compliance with the lunch time policy, at a meeting
      plaintiff had requested, she was issued a second written warning about not
      clocking out for lunch and, additionally, now being required to use PTO for
      any absences, and to cease gossiping.

22.   Plaintiff had requested the meeting in order to discuss several ongoing issues
      that had arisen again shortly before, e.g., pressure to use PTO vs taking
      unpaid time off.

23.   The week before plaintiff had objected strenuously to Ms Albert, among other
      things, about the increased pressure since early/mid 2018 to use PTO instead
      of unpaid time off.

24.   When she arrived at the meeting plaintiff was immediately confronted with a
      one-page warning about lunch, mandatory use of PTO, and gossiping. She
      was again threatened with termination if she did not sign the warning.

25.   This reversal of meeting purpose with a threat to fire plaintiff had been typical
      since 2010 when Ms Bobadilla arrived as the new Managing Attorney. On
      her second day, she abruptly summoned plaintiff to her first meeting with her
      and told plaintiff that an alleged working birthday dinner off the clock was
      grounds to terminate her. (This allegation made no sense.) This type of
      threat occurred once per year -some years more often - until plaintiff was
      terminated.

26.   Present at this meeting were Ms Albert and Timothy Hassinger (Managing
      Shareholder of the Mandeville office, replacing Ms Bobadilla).

27.   Plaintiff was again told that if she had to work through her lunch she must
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 5 of 17




      notify her direct attorneys, Ms Bobadilla or Ms Albert, or Ms Herrington.

28.   Although these termination threats had occurred annually for several years
      this one appeared more serious because if plaintiff were forced to use PTO
      for all absences, she would run out of paid PTO to cover medical leaves.

29.   Neither at this time nor any later time did the employer explain her rights
      under FMLA. She did not know that she might have FMLA rights.

30.   Plaintiff complied with these instructions. She continued to work through
      lunch with notice as before.

      d.    Lunchtime practice for comparable employee

31.   The week before plaintiff was terminated a file clerk, Megan Guidry, was
      emailed a warning about working through her lunch time without clocking out
      by Ms Herrington who followed up with a verbal confirmation. Plaintiff did
      not get any such warning.

32.   Accordingly, plaintiff believes that the stated termination reason - “working
      through my lunch” - was pretext and the real reason was her FMLA request.

                             Count 2-FMLA violation

33.   Regarding the February 2019 meeting plaintiff had, as above, listed her
      anticipated medical and vacation absences for 2018 in January and had also
      noted that she would use medical leave as needed. All three managers
      (Bobadilla, Albert, and Herrington) had approved this plan. Accordingly, she
      proceeded as she had in the past to take unpaid leave for short absences and,
      despite some pressure to use PTO, to conserve PTO for longer leaves for
      times when she would be drawing a “shorter” paycheck.

34.   This schedule worked until about June 2018 when John Getty, Ms
      Bobadilla’s principal associate, and her other associate left. This increased
      her reliance on plaintiff. Because of plaintiff’s scheduled leaves for her
      husband’s cancer issues and her own with her neck and migraines (for which
      she had six injections usually done on Friday in order to recuperate over the
      weekend) she was not available as often as Ms Bobadilla needed. (There
      were also leaves after September 2018 when CTS was diagnosed.) At that
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 6 of 17




      time, Ms Bobadilla, Ms Albert, and Ms Herrington increased their insistence
      that plaintiff use her PTO and not take unpaid leave, even to the point of
      requiring her to use ½ hr of PTO to leave early for an errand.

35.   In February 2019 when she advised Ms Herrington of her husband’s cancer
      surgery on May 1, plaintiff told her that she was required to use both PTO
      and FMLA in connection with the surgery. Plaintiff specifically asked if both
      had to be used at the same time and Ms Herrington replied affirmatively
      without hesitation.

36.   This was the first time in plaintiff’s entire life or in her employment at
      defendant she had used FMLA. Neither at this time nor any later time did the
      employer explain her rights under FMLA. She did not know that she might
      have FMLA rights.

37.   This ongoing scrutiny of her use of PTO time, without advising her of her
      FMLA rights, caused her stress and contributed to triggering migraines.
      Increased migraines might be confirmed by her pharmacy records.

38.   This conduct violated her FMLA rights. She realized after her termination
      that the employer was also “running out my FMLA clock”, that is, by
      charging her both PTO and FMLA, they were running out both the PTO and
      FMLA “clocks” at the same time. She would then be at a point where she
      had no paid PTO time to take in order to make up a short paycheck and not
      even FMLA time that she could take if needed in connection with her
      husband’s cancer, her own migraines, neck issues, or CTS. She would have
      been vulnerable to termination for excessive absences.

             Count 3-ADA harassment and failure to accommodate

      General overview

34A. In addition to retaliatory termination and FMLA violations, there are issues of
     years of ongoing ADA hearing and migraine disability harassment and failure
     to accommodate about which plaintiff had futilely complained since 2012 to
     Ms Herrington, Ms Bobadilla, and Ms Albert (both in her capacity as
     Director and, later, as a Shareholder). The harassment was pervasive and, to
     the extent it was retaliatory, would dissuade a reasonable employee from
     asserting her rights as frequently as necessary.
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 7 of 17




35A. Plaintiff was diagnosed with bulging, then herniated, cervical discs (C5-6-7)
     about 2016. Beginning in late 2018 there were also issues with respect to
     carpal tunnel syndrome. As to these issues there was no harassment, but
     there was continuing failure to accommodate.

      a.     Hearing allegations

             1.    ADA hearing harassment (background and actionable)

36A. One substantial disability is that plaintiff is hard of hearing from childhood
     pneumonia which causes her to speak more loudly than normal when on the
     phone.

      *      Background

37A. Beginning in late 2010/early 2011, shortly after Ms Bobadilla moved plaintiff
     to a new cubicle, she began to complain about the volume of her speaking
     voice, but would not close her office door. She would visit the office of a
     nearby attorney, pound on plaintiff’s cubicle wall as she left his office and
     sometimes “shush” her with an exaggerated motion. She would send plaintiff
     an occasional email about the volume of her telephone voice.

38A. Combined these actions occurred 2-3 times per month.

      *      Actionable hearing harassment

39.   In December 2017 (when plaintiff was moved to the new space), Ms
      Bobadilla stopped the pounding on the wall, but would tap on a ledge at one
      end of her new open space, get her attention, and then “shush” her.

40.   Ms Bobadilla increased her emails stating that she was talking too loud and
      everyone in the office could hear her. No one else complained.

41.   She also increased “shushing” plaintiff in an exaggerated manner.

42.   Her complaints occurred 2-3 times/mo until termination (even though plaintiff
      frequently requested a fully enclosed office or sound suppression
      modifications).
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 8 of 17




43.   The last occasion plaintiff remember Ms Bobadilla harassing her was in the
      form of an email in April about 1 ½ months before she was terminated. She
      complained that plaintiff was being loud.

44.   Her constant emails and verbal complaints about the level of plaintiff’s
      speaking was pervasive. The harassment interfered with her ability to perform
      because she avoided or shortened her telephone conversations with clients,
      even those Ms Bobadilla instructed me to make. She herself did not like to
      call some clients and would assign those calls to her. Plaintiff is fairly certain
      she emailed her about the level of her voice even after some of those calls.

            2.     Hearing - failure to accommodate

45.   Accordingly, beginning in 2011 and through 2019 plaintiff asked the
      employer two-three times a year to transfer her to an office with a door or to
      install a sound suppression system like one installed for an attorney in its
      Gulfport office. Every time plaintiff asked about the system Ms Herrington
      would tell her they were “looking into it.”

46.   In April 2019 Ms Bobadilla emailed plaintiff that she was being loud.

47.   Plaintiff went to Ms Herrington to ask again for relief to be moved into an
      office (she had done nothing about sound suppression). Plaintff asked her
      why she could not just be moved into an office where Ms Bobadilla could not
      hear her and plaintiff could reasonably position her desk and move her chair.
      Ms Herrington said she would “look into it.”

48.   By her termination, defendant had provided neither sound suppression nor a
      conventional office with a door.

      b.    Migraine allegations

            1.     Migraine harassment

      *     Migraine harassment begins (Background only)

49.   Another substantial disability is migraine headaches.

50.   Plaintiff’s cubicle lighting (2010-2107) triggered migraine headaches, a fact
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 9 of 17




      known to Ms Herrington (office manager), Ms Bobadilla, and Ms Albert.

51.   After a doctor’s note in 2013 and renewed requests for transfer one light was
      removed in her cubicle (despite requests they all be removed and offers to
      remove them herself - there was still some irregularity that gave her
      migraines). However, Ms Bobadilla began to loudly comment, “ Wow! I
      don’t know how anyone can see around here. It’s so dark.” She made these
      remarks until plaintiff was transferred in December 2017.

52.   Combined, she would subject plaintiff to this conduct at least 3-4 times per
      month.

      *     Hassinger begins migraine harassment (background)

53.   Shortly after Ms Bobadilla had started her pounding Mr Hassinger also
      started pounding on her wall. He did this two - three times per month in
      addition to flicking her light on and off and also doing this when she was in
      the break room on lunch. The flicking of the lights occurred 2-3 times per
      month. These did not increase after the doctor’s note and stopped when
      plaintiff was moved to her “office” in December 2017.

54.   Mr Hassinger’s harassment stopped in December 2017 when plaintiff was
      moved to another work space. This was 4 ½ years after she had submitted
      her doctor’s request. During this period there were several fully enclosed
      vacant offices, but she was never moved to one.

            2.     Migraines - Failure to accommodate

55.   Migraine headaches were also aggravated by the employer’s misconfiguration
      of her new work space with respect to her desk. Plaintiff would frequently
      have to look to her left from her computer monitor to talk to associates and
      others, but could not rotate the desk to avoid the looking because it was too
      long for the width of the office.

56.   Flickering fluorescent lighting over her work space; office noise; computer
      monitor glare; office cleaning materials; and office odors added to the
      migraine headaches.

57.   When she complained about the lighting, Ms Herrington suggested several
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 10 of 17




       times, “I don’t see why you don’t just turn them all off.” This was impossible
       because her cubicle lights were part of a panel of lights for the two adjacent
       cubicles and turning off her lights would have turned them all off.

58.    Accordingly, she began seeing her doctor in 2012 for relief for the migraines
       and neck pain.

59.    Despite her doctor’s request in December 2013, the employer refused to
       transfer her to one of the vacant offices with proper placement of the monitor
       (and other equipment) and lights that did not flicker. She was not transferred
       to a new cubicle (a “nook”) until December 2017.

60.    The new work space, was not fully enclosed - one wall was fully open - and it
       was right next to Ms Albert’s office and two doors down from Ms
       Bobadilla’s office. (Both were fully enclosed.) The lighting was better in
       that plaintiff could occasionally turn it off, but the “office” was next to the
       copy room and catty-corner from the conference/ deposition room so it was
       noisier; and the office chemical smells continued until the end of her
       employment because Ms Herrington bought cleaning chemicals from a
       company for which she worked. The computer monitor glare was worse
       because of a window (even with blinds). The migraines continued.

61.    In addition, every three to four years defendant undertook major renovations
       during work hours. The sheetrock and fiberglass dust, jack hammers and
       drills, painting and carpet installation with various glues triggered migraines.
       When plaintiff requested sick leave, she was told by Ms Herrington that she
       could not leave.


             Strong perfume introduced - increases migraines; failure to
             accommodate

62.    In November 2018 the employer hired a woman who was a chronic smoker
       and used excessive perfume several times a day to conceal the smoking odor.
       This triggered plaintiff’s migraine headaches to the point of swelling her face,
       blurring her vision, and causing her to vomit at work. She overused her
       prescriptive medicine and could not work, however, Ms Herrington, as with
       the renovation work, advised that she was required to stay until 5 pm and that
       if she left it would be viewed as insubordination.
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 11 of 17




63.    Plaintiff asked Ms Herrington several times to talk to the employee, but she
       directed plaintiff herself to talk to the employee.

64.    Another employee made the same request and Ms Herrington promptly sent
       out an email advising that there were some employees who were sensitive to
       perfumes and requesting they be aware of these sensitivities.

65.    However, this employee continued to wear a strong perfume until her
       termination such that plaintiff would have related symptoms every day,
       including nausea, blurred vision, vomiting, sensory sensitivities.

66.    In February 2019, Ms Albert exclaimed in a mocking voice: “You’re always
       calling in sick because of your m-i-i-i-igraines!”

67.    Plaintiff continued to complain about the perfume until the week before her
       termination.

68.    This was a failure of accommodation.

       c.    Herniated cervical discs - Failure to accommodate

69.    Her other substantial disability was a bulging, then herniated, discs in her
       right cervical spine which were also aggravated by the employer’s
       misconfiguration of her new work space.

70.    As to the right cervical discs, the new space was configured such that plaintiff
       had to constantly turn to her left to answer questioners at the “ledge” at the
       front of her space. She asked for the accommodation of turning her desk to
       face the ledge, but that could not be done because the length of the desk was
       greater than the width of the space. Defendant refused to get a smaller desk
       because there was no room to store the current desk. Turning to the left
       aggravated the right cervical discs which triggered migraines.

71.    Plaintiff could not take medicine for her neck because it impaired her work
       performance so she took migraine headache medicine. This relieved the
       headache, but not the pinched nerve pain in her neck.

72.    Accordingly, she had four medial branch blocks which indicated rhizotomies
       on the right and left. (A rhizotomy burns nerve endings, but does not fix the
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 12 of 17




       herniated discs. It kills the pain and has to be repeated every one-two years.)
       For all of these procedures she underwent six total anesthesia. After about
       the fifth procedure, Ms Bobadilla required her to return to work the same day
       while plaintiff was still coming “out from under.” Plaintiff was still wearing
       pajamas and her wrist band at work. The last of these blocks was in October
       2018.

73.    During the course of and after these blocks, plaintiff asked Ms Herrington
       several times for another office.

74.    When defendant would hire new people plaintiff would suggest that she had
       seniority and should be offered a vacant office before a brand new employee.
       When she was fired there was a vacant office.

75.    One occasion was in November 2018 when Ms Herrington vacated her office.
       Plaintiff asked for it but was told that defendant was giving it to two file
       clerks. Plaintiff suggested they could be put in her “office.”

       d.    Another failure to accommodate - CTS

76.    In September 2018 plaintiff was diagnosed with CTS.

77.    At the beginning of the work day the keyboard would be at the proper level,
       that is, her wrists were level. However, as the day progressed the keyboard
       would sag such that her hands were then sharply angled upward.
       Accordingly, about every 1 ½ hours she would have to adjust a screw device
       to relevel the tray.

78.    About 1 ½ months before the diagnosis, she had noticed a tingling in both
       arms and asked Ms Herrington for a new keyboard tray.

79.    Her response was her usual, “I’ll look into it and let you know.”

80.    A month after plaintiff was diagnosed she asked her again for a new tray - “I
       could really use a new keyboard tray.” Ms Herrington replied, “ We’re still
       looking into it.”

81.    When plaintiff did not get a new tray, she finally went into Ms Herrington’s
       office to ask where she could find a screwdriver to re-attach the mounting,
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 13 of 17




       because it was detaching from the underside of her desk. Thereafter, in
       addition to tightening the screw device, she also re-tightened the mounting
       screws about once a week.

82.    In March of 2019 plaintiff got a new keyboard, but not a new tray. The tray
       continued to sag and detach and plaintiff continued to type with her hands at a
       severe angle. About a week after the keyboard arrived plaintiff told Ms
       Herrington that the tray continued to wobble and the desk was falling apart
       and should be replaced.

83.    Failure to address tray and desk issues was a failure to accommodate.

       e.    Comprehensive failure to accommodate

84.    When plaintiff was terminated in May 2019 she had not gotten
       accommodations for any of these conditions. (The new chair with which she
       was provided was not intended to address these conditions and did not do
       so.)

85.    At the new “office” to which she was moved in December 2017 she still
       could not comfortably position her desk. The neck pain and migraines
       continued. CTS was diagnosed September 2018.

86.    In about August 2018, realizing that the new “office” was making all her
       disabilities worse, she again requested accommodations in the form of a
       conventionally sized office with a door from Ms Herrington. At this time,
       there was a vacant office. Her response was that plaintiff would have to talk
       to Ms Bobadilla because they were hiring someone to assist plaintiff and did
       not know where they would put her. Plaintiff suggested that the new hire
       could have her space. Ms Herrington stated she would run it by Ms
       Bobadilla.

87.    However, the new hire was assigned the vacant office even though plaintiff
       had always been told vacant offices were reserved for attorneys and
       paralegals. The new hire was neither.

88.    When the new hire quit at the end of September 2018, plaintiff asked again
       about the (again) vacant office. Thereafter, plaintiff asked for a new office to
       address all her disabilities several more times.
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 14 of 17




89.    Beginning in October 2018 through late February 2019 plaintiff repeatedly
       asked Ms Herrington for accommodations for her neck pain, migraines, and
       CTS. She promised a sound suppression system, but it never materialized.
       One such was the request of Ms Herrington for her old office in November
       2018.

90.    In April 2019 she asked again as above when Ms Bobadilla sent her an email
       about being too loud.

91.    Failures to accommodate plaintiff with a conventional office for her hearing,
       migraines, and neck pain (which might have also addressed the CTS) and a
       level keyboard tray for her CTS were actionable failures.

Count 4 - Gender-based harassment - background and actionable harassment

92.    Plaintiff was subjected to two such types harassment, one by Ms Bobabilla
       and Ms Albert and another by John Getty, an associate attorney who was
       hired in December 2011 and worked directly for Ms Bobabilla.

93.    The harassment by Ms Bobabilla and Ms Albert took the form of criticizing
       her for not “being more like the other ladies.” Plaintiffdid not fit the female
       stereotype. The harassment by Getty was of a physical type in that he
       repeatedly threatened to strike plaintiff. His harassment ended when he left in
       July 2018.

94.    Both forms of gender harassment started about the same time.

       a.    Gender harassment by Getty (background)

95.    Plaintiff was subjected to gender based harassment by an associate, John
       Getty, beginning soon after he was hired in December 2011. In early
       February 2012 she came into his office to discuss his work calendar and
       work preferences. He immediately stated, “I never felt like punching a girl in
       the face until now.”

 96. That same week on Friday when all or most of the associates had left early,
     plaintiff remarked that it was quiet and he was the only associate still there.
     He replied, “I will use any force necessary to protect herself. I am a violent
     man...you have never seen me angry.”
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 15 of 17




96A. The first occasion of gender harassment by Ms Bobadilla plaintiff remembers
     was in February 2012 when she first complained to Ms Bobadilla about
     physical harassment by Mr Getty. She replied, “Connie and all the ladies do
     not have these issues.” This harassment continued in one form or another
     until her termination.

97.    In late 2012 he referred to me as “Bitch.” Other employees have told me has
       used this term about her.

98     In about 2014, he was moved for unrelated reasons to another office and
       would buzz her on the phone. When she would answer she would sometimes
       have difficulty hearing him, ask for clarification, and he would then scream
       and yell at her and hang up.

99.    He would summon her or she would walk down to his new office and ask for
       instructions. He would clench his fists and shake them at her. After he had
       threatened to punch her in the face, he frequently said, “There’s something
       about you!” while cursing and balling up his fists and pounding them on his
       desk. These incidents occurred at least 2-4 times/month. On many of these
       occasions plaintiff emailed a memo to herself.

100. On at least three occasions in the break room while holding a dinner knife in
     his hand he would just look at her and smirk.

101. On other occasions he made physically threatening and other derogatory
     remarks about plaintiff and other females. These events would occur on the
     average several times a week.

102. After two or three years she met with Ms Albert and Mr Getty and Ms Albert
     advised him to stop.

103. Returning to 2012, after plaintiff complained about him to Ms Bobadilla in
     February 2012, Getty began to require extra editing duties of her, throw drafts
     at her, and monopolize her time even though she was working for six
     attorneys.

104. These incidents occurred with less frequency until he left in July 2018 despite
     her 10 or more complaints to Ms Bobadilla and Ms Albert about Getty. They
     always said, “You’re the best one for the job” and “You can handle it.”
      Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 16 of 17




105    When he left Ms Bobadilla and Ms Albert separately exclaimed to plaintiff
       that she must be happy he was going. Ms Albert suggested that plaintiff must
       be the happiest one

106. Since she complained about Getty in February 2012 she was excluded from
     office social events. After she complained about Getty to Ms Bobadilla and
     Ms Albert she realized both were excluding her from their working group
     social events. Plaintiff was able to reach this conclusion because Getty at the
     outset, and despite his later hostility, gave her access to his incoming emails
     and she would see their invitations were going to all except her. This
     exclusion continued until mid December 2017.

       B.    Actionable gender stereotyping harassment by Ms Bobabilla and
             Ms Albert

107. After Ms Bobadilla’s response when plaintiff complained about Getty’s
     threat, over the years, Ms Albert referred to the behavior they expected of
     her in about half of the quarterly staff meetings and Ms Bobabilla would do
     so in the annual “termination” meetings. Their remarks were in the form of
     “We all need to be like Connie (or the other ladies).” While Ms Albert was
     making her remarks she would turn her head and look directly at her.

108. Plaintiff was able to infer who they meant by the “other ladies” because Ms
     Bobadilla and, especially, Ms Albert would make remarks such as “Julie’s so
     positive and friendly”; “Cathy exuded positivity - she’s always so chipper and
     everyone likes her.” Candice was complimented for always being upbeat.
     Hope and the other female staff members were generally spoken of in the
     same positive terms.

109. Every time Ms Bobadilla called her into a “annual” meeting she referred to
     her to as “negative” and accused her of “bringing down office morale.”

110. None of these complaints about her were performance related. She was at or
     near the top of the wage scale for the support staff and worked for six
     attorneys.

111. In late February 2019 when she complained to Ms Albert that Ms Bobadilla
     had a problem with her “as a woman”, she replied, “No, no, no. We’re not
     going to talk about that. We are not going to go there.”
     Case 2:20-cv-00805-JCZ-KWR Document 6 Filed 03/28/20 Page 17 of 17




112. After February 2019 plaintiff found that co-employees who had formerly
     gravitated toward her, were not reciprocating her friendliness. Because of
     this, she stayed increasingly by herself.

113. Management complaints about her conduct differing from that of the “other
     ladies” continued to the end of employment and contributed to triggering
     migraines.

114. Since termination plaintiff has been unable to find other than temporary work
     because the employer has controverted her workers’ compensation claim for
     related carpal tunnel surgery and she have been medically restricted from
     work.

115. Had she not been terminated, she would have gotten the surgery under either
     a compensation claim or her own insurance policy (now cancelled) and
     returned to work as noted above.

                                   Relief sought

116. Accordingly, plaintiff requests past lost wages and benefits since termination;
     damages for harassment in the form of Ms Bobadilla’s emails, “shusing” and
     pounding on her wall; physical pain and suffering and emotional distress from
     the related migraines and the illegally delayed carpal tunnel surgery; future
     lost wages and benefits for up to seven years; punitive damages; legal
     interest; attorney fees; costs; and trial by jury.

                                                   Respectfully submitted,
                                                   /s/ J Courtney Wilson 13561
                                                   J Courtney Wilson
                                                   1510 Veterans Blvd
                                                   Metairie, La 70005
                                                   (T) 832-0585
                                                   (F) 846-2400

      PLEASE DO NOT ISSUE SUMMONS
      NOTICE AND WAIVER WILL BE ATTEMPTED
